FOSTER, Circuit Judge
(dissenting).
The majority opinion correctly recognizes that the question at issue is whether the bag of money had been delivered to Rolfe for transportation to the bank at the time it disappeared. It is immaterial whether Rolfe’s agent collected the various bags of money for his accommodation or that of the Jockey Club. It was the custom after picking up the various bags to deliver them to the cashier to be put in a box for shipment. It could hardly be said the cashier was an agent of Rolfe for the purpose of facilitating the shipment of money of his employer.
In my opinion transportation to the bank did not begin with the delivery of separate bags of money to Rolfe’s agent. Before that journey started the separate bags of money went back into the custody of the Jockey Club. Transportation covered by the policy had not begun when the loss occurred and the risk of the policy had not attached, whatever may have been the responsibility of Rolfe individually. The insurer was entitled to a directed verdict.
For these reasons I respectfully dissent.